Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.   Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on June 01, 2021 is acknowledged.
                                                Status of the Application
2. Claims 1-19 are considered for examination. Claim 20 has been withdrawn from further consideration as being drawn to non-elected group.
                                                            Priority
3.  This application filed on November 19, 2019 claims priority benefit to US 62/792,613 filed on January 15, 2019. 
                                                           Informalities
4. The following informalities are noted:
     (i) Claims 13, 15, 17-19 recite improper markush group. Amending the claims with ‘selected from the group consisting of’ is suggested. Appropriate correction is required.

5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.   Claims 1-7, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez (US 6, 509,157).
Martinez teaches a method of claims 1, 19, detecting or quantifying a target nucleic acid in a nucleic acid sample and reducing the amplification of non-template molecules from the sample, the method comprising:
i)    incubating a composition comprising a nucleic acid sample comprising a template; one or more first amplification primer set(s); one or more second primer set(s); a polymerase; and deoxynucleotide triphosphates (see entire document, at least col. 11-14, example 3 indicating one or more first primer and one or more second primers (3’ blocked and unblocked primers) in PCR reaction mixture);
ii)    amplifying the template (see at least col. 11-14, example 3 indicating amplification conditions and thermal cycles); and
iii)    detecting or quantifying the amount of amplified template (see col. 12, example 3, line 32-42);
wherein the one or more first primer set(s) and the one or more second primer set(s) compete for binding with the template, and the inclusion of one or more 
     With reference to claim 2, Martinez teaches that the amplified template is detected or quantified in real time (col. 12, example 3, line 32-42);
      With reference to claim 3, Martinez teaches that the amplification is isothermal (see entire document, at least col. 9, line 15-28).
        With reference to claim 4-6, Martinez teaches that the one or more first primer set(s), is between about 15 and about 50 nucleotides in length, one or more second primer set(s) is between about 6 and about 50 nucleotides in length and one or more first primer set(s) is greater in length than the one or more second primer set(s) (see entire document, at least col.11, example 3, table showing primers  having length between 15-50).
   With reference to claim 7, Martinez teaches that the at least one second primer set has one or more mismatched nucleotide with the template (see entire document, at least col.11, example 3 table showing blocked primers).
  With reference to claim 11-13, Martinez teaches that the one or more second primer set(s) comprises modified or non-natural nucleotide analogs, the one or more second primer set(s) has a modified 3' terminal nucleotide and the modified 3' terminal nucleotide of the one or more second primer set(s) is selected from a 3' phosphate blocking group, a 3' carbon spacer, or 3' dideoxy C base blocking group (see entire document, at least col. 11-14, example 3, col. 6, line 30-67, col. 7, line 1-22 col. 7-10).
    With reference to claim 14, Martinez teaches that in the amplification step ii) the modified 3' terminal nucleotide reduces the amount of amplification of products 
With reference to claim 15-16, Martinez teaches that the one or more second primer set(s) is between 5% and 90% of the total of first and second primer sets in the composition and the one or more second primer set(s) is between 5 and 30% of the total percentage by weight of first and second primer sets in the composition (see entire document, at least col. 11-14, example 3 table indicating blocked unblocked primers are in 50% proportion and by weight (based on nucleotide weight) they range by 5 to 30% of the total composition) 
       With reference to claim 17, Martinez teaches that the polymerase is selected from a strand-displacing polymerase and a thermostable polymerase (see entire document, at least col. 9, line 15-28, col. 12, line 7-12).
        With reference to claim 18, Martinez teaches that the reaction mixture is an amplification reaction mixture suitable for amplification by stand displacement reaction (SDS), Polymerase Chain Reaction (PCR) (see entire document, at least col. 11-14, example 3, col. 9, line 15-28). For all the above the claims are anticipated.
B.  Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walder et al. (US 2009/0325169).
Walder et al. teach a method of claims 1, 19, detecting or quantifying a target nucleic acid in a nucleic acid sample and reducing the amplification of non-template molecules from the sample, the method comprising:

ii)    amplifying the template (see entire document, at least para 0309-0324: indicating amplification conditions and thermal cycles); and
iii)    detecting or quantifying the amount of amplified template (see entire document, at least para 0309-0324);
wherein the one or more first primer set(s) and the one or more second primer set(s) compete for binding with the template, and the inclusion of one or more second primer set(s) in the composition reduces non-specific amplification products (see entire document, at least para 0133-0134, para 0309-0324). 
     With reference to claim 2, Walder et al. teach that the amplified template is detected or quantified in real time (see entire document, at least para 0309-0324).
      With reference to claim 3, Walder et al. teach that the amplification is isothermal (see entire document, at least para 0179, 0323-0324, 0378).
        With reference to claim 4-6, Walder et al. teach that the one or more first primer set(s), is between about 15 and about 50 nucleotides in length, one or more second primer set(s) is between about 6 and about 50 nucleotides in length and one or more first primer set(s) is greater in length than the one or more second primer set(s) (see entire document, at least primers in table 17, 19-20).

   With reference to claim 10, Walder et al.  teach that the one or more first primer set(s) have a higher binding affinity for the template in the composition than the one or more second primer set(s) (see entire document, at least para 0418-0432). 
  With reference to claim 11-13, Walder et al. teach that the one or more second primer set(s) comprises modified or non-natural nucleotide analogs, the one or more second primer set(s) has a modified 3' terminal nucleotide and the modified 3' terminal nucleotide of the one or more second primer set(s) is selected from a 3' phosphate blocking group, a 3' carbon spacer, or 3' dideoxy C base blocking group (see entire document, at least para 0117-0119, primers in table 17, 19-20).
    With reference to claim 14, Walder et al. teach that in the amplification step ii) the modified 3' terminal nucleotide reduces the amount of amplification of products comprising the one or more second primer sets relative to the amount of amplification of products comprising the one or more first primer sets (see entire document, at least para 0309-0324).
With reference to claim 15-16, Walder et al. teach that the one or more second primer set(s) is between 5% and 90% of the total of first and second primer sets in the composition and the one or more second primer set(s) is between 5 and 30% of the 
       With reference to claim 17, Walder et al. teach that the polymerase is selected from a strand-displacing polymerase and a thermostable polymerase (see entire document, para 0309-0324, para 0095).
        With reference to claim 18, Walder et al. teach that the reaction mixture is an amplification reaction mixture suitable for amplification by stand displacement reaction (SDA), Polymerase Chain Reaction (PCR) OLA, (see entire document, at least para 0309-0324, 027-029). For all the above, the claims are anticipated.
                                          Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637